Citation Nr: 0911567	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-37 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The case was remanded to the RO in 
July 2008.


FINDING OF FACT

Erectile dysfunction was not manifest in service, is 
unrelated to service, and was not caused or aggravated by 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, 
including as secondary to diabetes mellitus, are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through January 2004 
and April 2005 letters to the Veteran that addressed all 
three notice elements.  The letters informed the Veteran of 
the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Although 
the April 2005 letter was sent to the Veteran after the April 
2004 rating decision, in May 2005 the Veteran responded that 
VA had all his records, and the claim was readjudicated in a 
September 2005 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

The Veteran was notified of effective dates for ratings and 
degrees of disability in July 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the Veteran concerning effective date or 
degree of disability for the service connection claim are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and examined the Veteran in February 2004.  
VA attempted to examine the Veteran further in November 2008, 
but he failed to report for the examination.  His 
representative asserts that there is no evidence in the 
claims folder that the Veteran was notified of the date, 
time, and place of the scheduled examination.  However, the 
Board notes that the Veteran was given adequate notice about 
the examination, as evidenced by letters from the VA Medical 
Center to the Veteran at his current address of record dated 
on October 24, 2008, and November 6, 2008.    Accordingly, an 
additional attempt to examine the Veteran will not be 
conducted.  VA has satisfied its assistance duties.

The Veteran appeals the RO's April 2004 denial of service 
connection for erectile dysfunction and feels that service 
connection should be granted for erectile dysfunction 
secondary to his service-connected diabetes mellitus.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service- connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. 
Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation; 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the appellant's appeal 
was already pending when the new provisions were promulgated, 
the Board will consider this appeal under the law in effect 
prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).

Service medical records are silent for reference to erectile 
dysfunction.  A VA examination showed that the Veteran had a 
normal genitourinary system in December 1991.  Erectile 
dysfunction is not shown for years after service.  It is not 
contended, nor does medical evidence show, that erectile 
dysfunction is related to service.  

On VA examination in September 2002, the Veteran reported 
that he had no difficulty obtaining an erection but was 
unable to maintain an erection, and that this had been 
ongoing for about one year.  

On VA examination in February 2004, the Veteran stated that 
he was diagnosed with diabetes mellitus in either 2002 or 
2003, and that he started on medications in late 2003.  He 
complained of erectile dysfunction for the past 2 to 3 years.  
The diagnosis was erectile dysfunction.  The examiner stated 
that the Veteran has multiple risk factors that could 
contribute to his problem including diabetes, hypertension, 
hyperlipidemia, medications including hydrochlorothiazide, 
and a past history of alcohol abuse.  

The indications in the evidence of record are that the 
Veteran started having erectile dysfunction in about 
September 2001, and that he was not diagnosed with diabetes 
mellitus until 2002 or 2003.  Further, there is no competent 
medical evidence of record indicating that it is at least as 
likely as not that the Veteran's service-connected diabetes 
mellitus caused or aggravated his erectile dysfunction.  The 
VA examiner's statement indicating that diabetes mellitus 
"could" be a factor does not rise to this level.  It is 
speculative, the benefit of the doubt doctrine does not 
permit service connection based on speculation.  
38 C.F.R. § 3.102 (2008).   

As noted above, the Board remanded the case to afford the 
Veteran another VA examination and to obtain a medical 
opinion; however, the Veteran failed to report.  The duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The Veteran's own assertion that he has erectile dysfunction 
as a result of diabetes mellitus is not competent medical 
evidence because a layperson cannot provide opinions that 
require medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).

The evidence is insufficient to establish service connection 
for erectile dysfunction, on either a direct or a secondary 
basis.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  Accordingly, service connection for erectile 
dysfunction is not warranted.


ORDER

Service connection for erectile dysfunction, including as 
secondary to diabetes mellitus, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


